DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, claims 21-26 in the reply filed on 09/09/2022 is acknowledged.

Applicant's election with traverse of Species I, claim 24 in the reply filed on 09/09/2022 is acknowledged.  The traversal is on the ground(s) that the office has failed to establish that the species are not linked with a common general concept.  This is not found persuasive because the technical feature of the cold-formed product of claim 21 is not a special technical feature and does not make a contribution over the prior art as discussed in the rejection over Fisher et al. (US 2017/0008377) below.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-3, 5-9, 11, 13, 16, 18-20, and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions or species, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/04/2021 and 07/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 21-24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 recites that the product withstands overlap shear failure as determined by “modified test method” ASTMD1002-10… at one or both of the structural substrate/adhesive interface and the glass substrate/adhesive interface. It is unclear what has been modified in the test method to determine the overlap shear failure. Based on the specification the modified ASTM D897 is modified in the arrangement of materials (Fig. 8, 0054). It is unclear if the modification includes arrangement of materials, and if the materials are optional, then how to actually test the product by the modified testing methods. For sake of further examination, the modified test method ASTMD1002-10 will be examined as the modification can include arrangement of materials, or be any modification of the testing method.
	However, under this interpretation, it is further unclear how the overlap shear failure can be determined at the substrate/adhesive interface or the glass substrate/adhesive interface if the modified arrangement includes other materials at the interfaces e.g., a first or second primer or ink layer.
	For sake of further examination, the structural substrate/adhesive interface or the glass substrate/adhesive interface will be examined as the interfaces alone or further encompassing other layers between.
	Claims 22-24 and 26 are rejected as being dependent on indefinite claim 21.
	Claim 24 recites the adhesive comprising a modulus, it is unclear what modulus is being referred to. “Modulus” in the field of adhesives is not limited to a single interpretation as “modulus” can refer to for example, modulus of elasticity, young’s modulus, storage modulus. For sake of further examination, “modulus” will be viewed as “adhesive modulus” e.g., modulus of elasticity, given Fig. 9 and 10 of the specification refer to the adhesive modulus (0013).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 23, and 26 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Fisher et al. (US 2017/0008377).
	Regarding claim 21 and 26, Fisher discloses a cold-formed laminate (0002) comprising a first and second substrate (110 and 130, respectively) and interlayer (120; instant adhesive) which forms a structural substrate/adhesive interface and glass substrate/adhesive interface (Fig. 1, 0023). The first substrate comprising glass (0035), being cold-formed and curved (Fig. 1, 0024) and the second substrate being the same or different from the first substrate (0035). When different, the second substrate being made of plastic, metal, ceramic, glass-ceramic, wood, or combination (0036). Each of the first and second substrate having a coefficient of thermal expansion and as they are different necessarily having a different coefficient of thermal expansion.
	Fischer does not expressly teach the laminate withstanding overlap shear failure as determined by modified test method ASTM D1002-10 and tensile failure as determined by ASTM D897 at -40, 24, and 85oC at one or both of the structural substrate/adhesive interface and the glass substrate/adhesive interface. However, the claim fails to recite the shear force or tensile force applied during the claimed tests, or the modification. The claim does not preclude modifications to the test methods which would result in the structure of Fischer automatically passing the claimed tests (i.e., since “modified” is unspecified, a test method which includes a modification which results in the structure of Fischer automatically passing the claimed tests is within the scope of the claims). Furthermore, since the shear and tensile forces are unspecified, the claim includes application of forces which are either negligible or non-existent. Any material is capable of withstanding overlap shear failure or tensile failure when zero or negligible force is applied.

	Regarding claim 23, Fischer discloses the laminate having a radius of curvature (0030), thus the curved glass substrate and structural substrate having the same radius of curvature (Fig. 1, 0115).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher as applied to claim 21 above and further in view of Reynolds et al. (US 2004/0234735).
	Regarding claim 22, Fisher discloses the limitations of claim 21 as discussed above. Fisher does not disclose the laminate including an ink layer in contact with the adhesive at the glass substrate/adhesive interface.
	Reynolds, in the analogous field of multilayer glass laminates (0001), discloses forming an image on a first surface of an interlayer sheet using a solvent based ink and interposing the sheet between two sheets of material (0007).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the laminate of Fisher to include an ink layer in contact with the adhesive interlayer at the glass substrate/adhesive interface, as taught by Reynolds, to provide an image or decoration to the laminate (0003).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher as applied to claim 21 above and further in view of Herndon et al. (US 5,139,857).
Regarding claim 24, Fisher discloses the limitations of claim 21 as discussed above. Fisher further teaches the laminate, and thus glass substrate, having a radius of curvature less than 1000 mm (0030), overlapping the claimed radius of curvature greater than or equal to about 400 mm. Fisher does not teach the laminate having a least one of the relationships between adhesive modulus and the structural substrate CTE as claimed.
Herndon, discloses a composite article in which the components have substantially different coefficients of thermal expansion (column 1, lines 5-10). Herndon teaches that metal having a CTE above 10 ppm (column 2, lines 1-5) and Herndon discloses an epoxy adhesive composition having a modulus less than 200 psi (about 1.37 MPa or less; column 7, lines 25-30).
Herndon in analogous art to the field of glass-laminates. Alternatively, Herndon is reasonably pertinent as Herndon solves the same problem of adhesive selection for bonding dissimilar materials (column 2, lines 10-20). A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the modulus of the interlayer adhesive of Fisher to be less than about 1.37 MPa when the substrate CTE is 10 ppm or more, so that he adhesive material has suitable bonding strength without adding to the stress in the glass surface (column 2, lines 10-40).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/           Primary Examiner, Art Unit 1781